DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martens (US 2017/0180759, referred to herein as “Martens”).

Regarding claim 1, Martens discloses: A method for processing a video signal (Martens: paragraphs [0016] through [0018], disclosing a video signal processing method), comprising: 
- receiving a medium dynamic range video signal and associated metadata (Martens: paragraph [0051], disclosing acquisition of video with various dynamic ranges—e.g., including a medium dynamic range; paragraph [0088], disclosing use of metadata associated with video encoding of HDR images), said metadata including data representative of a peak luminance value of the medium dynamic range video signal (Martens: Fig. 8, paragraph [0114], disclosing where COD_REF is a peak luminance value of 2500 nit); 
- receiving data representative of a peak luminance value of a presentation display (Martens: Fig. 8, paragraph [0113], disclosing L_DISP representing a peak luminance of how a display is to render the output luminance); 
- determining whether the peak luminance value of the medium dynamic range video signal is greater or lower than the peak luminance value of the presentation display (Martens: Fig. 8, disclosing a rendered peak luminance L_DISP that is greater or lower than COD_REF; paragraph [0069], disclosing re-mapping of luminance values for greater or lower peak luminance display); 
- configuring a processor based on the determination (Martens: paragraph [0033], disclosing processors for rendering video), wherein the processor has a first mode to reconstruct a high dynamic range video signal based on a received standard dynamic range video signal and associated metadata (Martens: Fig. 8, paragraph [0114], disclosing derivation of a high dynamic range video F_2T10 or F_2Tu), and a second mode to optimize a received high dynamic range video signal for the rendering device (Martens: Fig. 8, paragraph [0114], disclosing derivation of a lower dynamic range video F_dT4, F_dT1); and 
- processing the medium dynamic range video signal by the processor in the first mode if the peak luminance value of the medium dynamic range video signal is smaller than the peak luminance value of the presentation display (Martens: Fig. 8, paragraph [0114], disclosing processing of COD_REF video with a smaller peak luminance than output video F_2T10 or F_2Tu) and in the second mode if the peak luminance value of the medium dynamic range video signal is greater than the peak luminance value of the presentation display (Martens: Fig, 8, paragraph [0114], disclosing processing of COD_REF video with a greater peak luminance than output video F_dT4, F_DT1).

claim 2, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

	Regarding claim 3, Martens discloses: The method according to claim 1, wherein the medium dynamic range video signal is processed in the first mode for up-mapping the medium dynamic range video signal and is processed in the second mode for down-mapping the medium dynamic range video signal (Martens: Fig. 8, paragraph [0069], disclosing re-mapping of luminance values for greater or lower peak luminance display).

Regarding claim 11, Martens discloses: An apparatus comprising a processor according to claim 2 (Martens: paragraphs [0016], [0026], and [0033], disclosing an encoder, a decoder, and a logic processor).

	Regarding claim 12, Martens discloses: The apparatus according to claim 11, further comprising an output for providing the processed medium dynamic range video signal to a display device (Martens: paragraph [0021], disclosing output for presentation on a connected display).

	Regarding claim 13, Martens discloses: The apparatus according to claim 11, further comprising a display for displaying the processed medium dynamic range video signal (Martens: paragraph [0021], disclosing output for presentation on a connected display).

Regarding claim 14, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

claim 15, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 4-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Martens, either alone or in combination with other prior art of record—does not teach, suggest, or disclose where a variable included in the metadata has a data value representing the second mode to specify that a high dynamic range video signal has been processed before distribution according to the second mode to generate the medium dynamic range video signal, as recited in claims 4-10 and similarly in claims 16-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484